DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 12, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yungblut (US 2005/0281131) in view of Campbell et al. (US 4,544,489) and Murphy et al. (US 2003/0206024). Regarding claim 1, Yungblut discloses a system comprising a drill for boring through earth, rock and other materials to form a wellbore (see [0004]); a tank (100) to hold drilling fluid; outlet conduits located at least partly within the tank, the outlet conduits having a tree structure comprised of a trunk (34) and branches, each of the branches having one or more nozzles (16) for outputting drilling fluid within the tank; one or more inlet conduits (see the conduit extending between 20 and 100 in Fig. 1); and one or more pumps (18) that are controllable to suction drilling fluid from the tank through the one or more inlet conduits and to force the drilling fluid into the tank through the outlet conduits. However, a casing for the wellbore is not explicitly disclosed. Nonetheless, it would be understood by one of ordinary skill in the art that a casing is commonplace to prevent contamination or collapse.  Yungblut further discloses that “viscosity, density, shear resistance and stability must be carefully and accurately maintained and controlled” but does not expressly disclose a specific viscometer or electric stability tester.  Campbell teaches control system (26,36) to obtain and target a rheology including a viscometer (36).  It would have been obvious to one of ordinary skill in the art to have provide a control system as taught by Campbell due to Yungblut’s statement in [0007] concerning viscosity.  Murphy explains that testing electrical stability is a “standard procedure” for materials being mixed (see [0007]).  Therefore, it would have been obvious to one of ordinary skill in the art to have utilized this standard procedure, especially considering Yungblut’s statement in [0007] concerning stability.  Regarding claims 2-6, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) regarding the obviousness of an array of elements over a single element and see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) regarding the obviousness of relocating parts, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) regarding the obviousness of selecting relative dimensions and see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) regarding the obviousness of making parts removable. Regarding claim 8, the control system taught by Campbell includes viscometer (36) and computer (26) and the viscometer has a rotating cylinder, a stator and a spring (see col. 5, lines 20-35 and col. 9, lines 20-30). Regarding claim 9, the control system taught by Campbell controls pumps (see Fig. 1). Claims 12 and 22 fail to further structurally limit the claimed structure. Regarding claim 24, adjustment of the nozzles is disclosed (see [(0031]). Regarding claim 25, [0004] and [0005] would have suggested the system being at a wellhead and utilizing steel for conduits, to one of ordinary skill in the art.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yungblut (US 2005/0281131) in view of Campbell et al. (US 4,544,489) and Murphy et al. (US 2003/0206024) as applied above, and further in view of Otte (US 5,609,417).  Yungblut does not disclose the inlet conduit extending toward the nadir of an angle tank bottom. Otte teaches a tank (24) having an angle bottom and an inlet conduit extending toward a nadir of the angled bottom (see Fig. 2). It would have been obvious to one of ordinary skill in the art to have provide that angled tank bottom as taught by Otto to allow gravity to focus material to one point.  
Response to Arguments
Applicant’s arguments are moot due to the new grounds for rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774